Citation Nr: 0517305	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  99-22 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right eye retinal detachment with macular scarring.

2.  Entitlement to service connection for schizo-affective 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 30, 
1974, to October 25, 1974, and from August 16, 1976, to 
September 10, 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Waco, Texas.  The original appeal included the two issues 
listed on the title page of this decision along with the 
issue of entitlement to service connection for the residuals 
of a right ankle sprain.

In November 2001, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  After the 
hearing, the Board bifurcated the appeal and in April 2002 it 
produced a decision that decided the merits of the veteran's 
claim for entitlement to service connection for a disability 
of the right ankle.  With respect to the other two issues, 
the Board notified the veteran that it was deferring issuing 
a decision on those issues and instead it would be 
undertaking additional development of those issues pursuant 
to 38 C.F.R. § 19.9(a)(2) (2002).  The Board notified the 
veteran that once the development had been completed, the 
veteran would be informed of the development, and the Board 
would issue a decision.

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) issued Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).  In that case, the Federal Circuit 
Court invalidated portions of the Board's development 
regulation package.  The Federal Circuit Court further stated 
that the Board was not allowed to consider additional 
evidence [evidence developed by the Board] without remanding 
the case to the RO for initial consideration and without 
having a waiver by the appellant.  Therefore, in accordance 
with the instructions given by the Federal Circuit Court, the 
claim was remanded to the RO in June 2003.  The purpose of 
the remand was to obtain additional medical information 
needed for adjudication of the veteran's claim.  The claim 
has since been returned to the Board for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  Prior to the veteran's entry onto active duty, he 
experienced a detached retina, which was subsequently 
surgically re-attached.  

3.  The veteran did not sustain a permanent increase 
inseverity of a pre-existing right eye disability during 
active military service.  

4.  There is no competent medical evidence of record that 
shows an etiological relationship between the veteran's 
current mental disorder and his military service.  


CONCLUSIONS OF LAW

1.  A right eye disability, to include the residuals of a 
retinal detachment with macular scarring, was not incurred in 
or aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2004).

2.  A psychiatric disorder, to include a schizo-affective 
disorder, was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.306 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claims addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims involving service connection by means of the 
discussions in the original rating decision, the statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the Board's June 2003 Remand.  Specifically, in 
those documents, the appellant has been told that he needed 
to submit evidence supporting his assertions that he was 
actually suffering from the claimed disabilities and that the 
disabilities were related to or caused by or aggravated 
through his military service and/or a service-connected 
disability.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that the veteran has undergone 
recent physical examinations to determine the nature and 
etiology of the claimed disabilities.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  The RO 
further requested and received the veteran's Social Security 
Administration (SSA) records, including those medical records 
used by the SSA in determining whether SSA benefits should be 
assigned.  Moreover, the veteran was given the opportunity to 
present evidence and testimony before an RO hearing officer 
and the Board.  It seems clear that the VA has given the 
veteran every opportunity to express his opinion with respect 
to his claim, the VA has obtained all known documents that 
would substantiate the veteran's assertions; and, the veteran 
has undergone examinations so that the VA would have a 
complete picture of the veteran's various disabilities.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made before 
November 9, 2000, the date the VCAA was enacted.  In 
reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
completeness of the VCAA notice requirement with regard to 
the issues discussed on appeal was harmless error.  In a 
letter to the veteran, dated August 2003, along with the SOC 
and the SSOCs, the RO informed him of what information he 
needed to establish entitlement to service connection.  The 
veteran was further told that he should send to the RO 
information describing additional evidence or the evidence 
itself.  The letter satisfies the VCAA content-complying 
notice.  The claimant and his representative have been 
provided with every opportunity to submit evidence and 
argument in support of the veteran's claims and to respond to 
VA notices.  Therefore, to decide the issues addressed in 
this decision would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, an SOC, the SSOCs, and the accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. 
§ 20.1102 (2004) (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing service connection.  He 
has, by information letters, a rating decision, an SOC, and 
SSOCs been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The record reflects that the veteran served for approximately 
26 days in 1974 and 25 days in 1976.  The record further 
shows that prior to the veteran entering onto active duty, he 
began experiencing symptoms indicative of a psychiatric 
disorder.  However, the veteran did not mention that he had 
been having mental manifestations indicative of a possible 
more serious problem.  The Board notes that in May 1997 the 
veteran detailed his long psychiatric history that started 
with the veteran having auditory hallucinations while he was 
a child.  The veteran specifically told the examiner at that 
time he did not tell the military about any hallucinations or 
paranoia that he was experiencing.  He further admitted that 
it was not until the early 1990s that he was actually 
diagnosed as having a psychiatric disorder for which he 
subsequently received treatment therefor.

With respect to the right eye, a report from a military 
medical board, dated October 1974, notes that the veteran 
injured his right eye in 1972.  At that time, he sustained a 
retinal detachment of his right eye.  It was surgically 
repaired and when the veteran enlisted, he was determined to 
be "fit for duty."  Thereafter, within days after he was 
actually on active duty, he was sent for a consultation with 
a medical examiner in order to determine his fitness for 
duty.  

After examining the veteran, the service department concluded 
that the veteran was unfit for duty due to the previous eye 
surgery along with a residual traumatic macular scar.  The 
service department found that the veteran did not meet the 
minimum standards for enlistment or induction, and he did not 
meet those minimums when he entered onto active duty.  
Additionally, it was determined that the veteran's disability 
was not incurred in or aggravated by his military service.  

Despite this history with respect to both conditions, the 
veteran submitted a claim for both disabilities in June 1998.  
After reviewing the veteran's claim, the RO determined that 
the veteran did not submit evidence showing that the two 
disabiities either began in or were caused by or were 
aggravated by the veteran's two separate enlistments.  The 
veteran was notified of this action and he has appealed to 
the Board for review.  

Following his appeal, the VA obtained the veteran's private 
and government medical records.  It is noteworthy that these 
records do not reflect treatment for either a psychiatric 
disorder or a right eye disability prior to 1991.  That is, 
the veteran has not indicated nor has he presented medical 
documents showing treatment for his two disabilities for the 
time period extending from the end of 1976 to 1990 - a period 
of fourteen years.  Nevertheless, these records do indicate 
that the veteran has received extensive treatment for his 
mental disorder.  They also annotate the veteran's previous 
eye injury.  However, they do not specifically indicate that 
either one of the disorders began while the veteran was in 
service.  They do not suggest that they were caused by either 
period of enlistment.  

As a result of the VA duty to assist the veteran in obtaining 
records from other government agencies that might impact his 
claim, the VA has secured the veteran's SSA records.  These 
records mirror the private and government medical records 
already contained in the claims folder.  While these records 
attest to the fact that the veteran is disabled, they do not 
provide credence to the veteran's assertions that either 
disability was aggravated by, let alone began in, service.  

The Board notes that the veteran provided testimony before 
the undersigned Veterans Law Judge in November 2001.  During 
that hearing, the veteran stated that the stress of being on 
"medical hold" because of the eye caused further damage to 
his eyesight.  Also, the veteran claimed that because of 
being put into "medical hold", his psychiatric symptoms 
manifested themselves into an actual psychiatric disorder.

The veteran underwent a psychiatric examination in November 
2002.  The examiner reviewed the veteran's claims folder, 
including the medical documents contained therein.  The 
doctor noted that the veteran had two periods of service and 
the lack of records prior to 1991.  Upon completion of the 
examination, the examiner twice wrote that there was no 
connection between the veteran's military service and his 
current psychiatric disorder.  He further concluded that 
there was nothing in the medical records that would suggest 
or indicate that the veteran's service possibly aggravated a 
pre-existing disorder or lead to the development of a schizo-
affective disorder.  

With respect to the veteran's eye disorder, an eye specialist 
reviewed, but did not examine, the veteran's case in March 
2003.  The doctor reported that the medical records from both 
periods of military service did not reveal evidence of trauma 
during service.  The examiner noted the veteran's pre-
existing right eye disorder and then concluded that it was 
difficult to confirm the veteran's assertions that his right 
eye disability was aggravated by his periods of service.  A 
second examiner confirmed this assessment in April 2004.  
However, that examiner strongly stated that the evidence did 
not support the claim that the right eye disability was 
worsened or aggravated by the two periods of service.  

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2004), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel. 38 U.S.C.A. 
§ 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991). Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

I.  Right Eye 

Despite the veteran's assertions to the contrary, medical 
evidence has not been presented showing that the veteran's 
pre-existing right eye disability was aggravated by his 
military service.  The service medical board report 
accomplished in conjunction with the veteran's second period 
of service specifically and categorically found that the 
veteran's right eye disorder was not aggravated by his 
military service or any incident therein.  

It might be argued that a medical examination report of 
January 2004 substantiates the veteran's contentions.  A 
review of that document indicates that the examiner opined 
that "it is possible that vision problems of [the] right eye 
were aggravated by [the veteran's] military service."  The 
Board, however, finds this statement inconclusive, 
speculative, and contrary to the other medical evidence of 
record.  Moreover, that particular opinion fails to assert a 
medical basis upon which the supposition was predicated.  The 
Court has made it clear that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).  

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
current disability.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA, . . . to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

As noted above, the most recent medical opinion provided by 
the VA examiner has categorically denied any type of 
relationship between the veteran's right eye disability with 
the veteran's military service.  It has asserted that the 
veteran's contentions that the eye disorder was aggravated in 
some manner were wrong.  The Board finds that the physician's 
opinion regarding aggravation to be less probative because it 
is less-informed.  On the other hand, the most recent VA 
examiner thoroughly reviewed the veteran's claims file 
including all clinical records prior to rendering a final 
diagnosis.  In arriving at this conclusion, the VA examiner 
was unequivocal in his opinion that the veteran's right eye 
disability was aggravated by his military service.  

The Board acknowledges the statements by the veteran 
concerning his right eye.  Unfortunately, the veteran's 
assertions are the only positive evidence in support of his 
claim.  That is, the claims folder is negative for any 
credible medical evidence, either from a private doctor or a 
VA physician, that diagnoses the veteran as suffering from a 
right eye disability for which VA benefits may be awarded.  
Undoubtedly, these statements made over the years by the 
veteran, and repeated by the veteran's accredited 
representative, were made in good faith; however, the veteran 
is not a doctor nor has he undergone medical training.  

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, i.e., what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is a lay person, and as a 
layperson, he does not have the expertise to opine regarding 
medical diagnosis or etiology.  He cannot state, with medical 
certainty, that his right eye disability was aggravated by 
his two periods of military service.  In the absence of 
evidence demonstrating that the veteran has the requisite 
training to proffer medical opinions, the contentions made by 
him are no more than unsubstantiated conjecture and are of no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While it is true that the 
veteran now suffers from a disability of the right eye, 
medical evidence etiologically linking this disorder with the 
veteran's military service, to a condition that was diagnosed 
in service, to an injury that the veteran's suffered 
therefrom while in service, or to a service-connected 
disability has not been presented.  Moreover, there is no 
evidence showing that the disability may have been aggravated 
by his military service or even began while the veteran was 
in service.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004).  The veteran's claim is thus denied.  

II.  Schizo-Affective Disorder

The veteran has conceded, via his testimony before the Board, 
that he was not treated for a psychiatric disorder while he 
was in service.  Moreover, private medical records indicate 
that the was not diagnosed with an actual psychiatric 
disorder until many years after his second period of service.  
The private medical records, the VA treatment records, and 
the psychiatric examination accomplished in 2002 in 
conjunction with the veteran's claim do not provide an 
etiological opinion linking the veteran's current disorder 
with the veteran's military service or any incident therein.  
Those same records do not indicate that because of the 
veteran's service that he developed a mental disorder.  Also, 
the post-service records do not show continuous complaints 
involving a psychiatric disorder until 1991 - nearly fifteen 
years after the veteran's second discharge from service. 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (emphasis added).

The Court has held ". . . where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (The Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The record does not contain medical evidence of some type of 
link between the veteran's current psychiatric disorder and 
his military service.  Instead, it just contains the 
veteran's written and testimonial assertions.  The Board 
notes that the veteran is competent to report that on which 
he has personal knowledge, i.e., what comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is a lay person, and as a layperson, he 
does not have the expertise to opine regarding medical 
diagnosis or etiology.  He can not state that he has a 
psychiatric disorder and that it is somehow related to his 
military service.  he is not competent to opine that he began 
suffering from the manifestations of a mental disorder prior 
to his military service and that as a result of his two 
periods of active duty, he later developed his current 
psychiatric disorder.  

Thus, in the absence of evidence demonstrating that the 
veteran has the requisite training to proffer medical 
opinions, the contentions made by him are no more than 
unsubstantiated conjecture and are of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  In other words, 
while the veteran can testify about pain or about symptoms he 
may experience, he may not self-diagnose a disability, 
disease, or disorder.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While it is true that the 
veteran now suffers from a mental disorder, medical evidence 
positively and conclusively etiologically linking this 
disability with the veteran's military service has not been 
presented.  Moreover, there is no evidence showing that the 
disability began while the veteran was in service or was a 
pre-existing disorder that was aggravated by said service.  
Instead, the evidence indicates that the veteran did not 
begin receiving treatment for psychiatric complaints until 
many years after the veteran was released from service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  
Hence, the veteran's claim is thus denied.




ORDER

Service connection for the residuals of a right eye retinal 
detachment with macular scarring is denied.

Service connection for schizo-affective disorder is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


